Citation Nr: 0926505	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a left 
leg wound.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to 
December 1968.  As a result of his service, he received the 
Purple Heart and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

In November 2007, the Veteran testified before the 
undersigned Acting Veterans Law Judge via (AVLJ) 
videoconferencing.  A transcript of the hearing has been 
associated with the claims folder.  

This appeal is being REMANDED to the Nashville RO.  VA will 
notify the Veteran if further action is required.  

The May 2005 rating action also denied service connection for 
tinnitus.  The Veteran did not express disagreement with the 
denial of this issue within one year of notification of the 
decision.  Indeed, the Veteran did not mention tinnitus until 
the November 2007 hearing, when he described loud ringing 
sounds in his ears.  Hearing transcript (T.) at 7-9.  

The Board has construed the Veteran's November 2007 testimony 
as an attempt to reopen his previously denied tinnitus claim.  
The issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for tinnitus is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claims for 
service connection for bilateral hearing loss and residuals 
of a left leg wound.  

I.  Bilateral Hearing Loss

The Veteran describes a longstanding history of hearing 
impairment.  He maintains that his hearing problems are the 
result of the noise to which he was exposed during his combat 
service in Vietnam.  See, e.g., T. at 5-7, 9-10, 24.  

In this regard, the Board acknowledges that the December 1968 
separation examination demonstrated normal hearing acuity.  
Significantly, however, the Veteran's receipt of the Purple 
Heart and the Combat Infantryman Badge confirms his combat 
service in the Republic of Vietnam.  Thus, satisfactory lay 
or other evidence (e.g., the Veteran's sworn testimony) shall 
be accepted as sufficient proof of service incurrence as long 
as the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Consequently, 
in the present case, the Board concedes the Veteran's 
in-service acoustic trauma during his combat service in 
Vietnam.  

Despite this concession, however, VA cannot simply assume 
that an in-service injury caused a Veteran's subsequent 
development of a claimed disability.  The reduced evidentiary 
burden for combat Veterans only applies to the issue of 
service incurrence, and not to the issue of either a current 
disability or a nexus to service, both of which generally 
require competent medical evidence.  Simply stated, the Board 
must determine, by competent evidence of record, whether the 
Veteran has bilateral hearing loss as a result of his 
presumed noise exposure in service.  

In the present case, a private audiogram completed in April 
1999 reflects bilateral hearing loss.  At a VA outpatient 
treatment session subsequently conducted in April 2005, the 
Veteran complained of hearing loss.  A report of a June 2005 
VA outpatient treatment session indicates that one of the 
Veteran's main complaints is "hearing loss . . . exposed to 
loud noise during military."  

Although hearing loss was not shown until April 1999 (more 
than 30 years after discharge from active duty), the Veteran 
has consistently asserted throughout the current appeal that 
he has experienced a longstanding history of hearing 
impairment.  See, e.g., T. at 9-10, 24.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons are competent to discuss observations of medical 
problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

In light of these findings, as well as the fact that the 
Veteran has not been accorded a VA audiological examination 
during the current appeal, the Board concludes that a remand 
of his hearing loss claim is necessary.  On remand, the 
Veteran should be accorded an opportunity to undergo 
audiological testing to determine the nature, extent, and 
etiology of any hearing loss disability found on examination.  

II.  Residuals Of A Left Leg Wound

The Veteran maintains that his service treatment records are 
incorrect in noting that he injured his back as a result of a 
landmine detonation.  Rather, he asserts that he injured his 
left leg when a landmine was detonated and he sustained a 
shrapnel wound to this extremity.  He further contends that, 
after this shrapnel injury, he began to have circulatory 
problems in his left leg and that, when that problem could 
not be corrected, he had to undergo an above-the-knee 
amputation.  See, e.g., T. at 3, 11-17.  

Service treatment records reflect a finding of contusion of 
the back with no artery or nerve involvement in June 1968.  
While the service treatment records make no reference, either 
by way of complaints or objective findings, of a left leg 
disability, the June 1968 report (of the purported back 
injury) acknowledges that the Veteran "was injured when [a] 
track in which he was riding hit [a] mine."  In any event, 
the December 1968 separation examination demonstrated that 
the Veteran's lower extremities were normal.  

Significantly, however, as previously noted herein, the 
Veteran's receipt of the Purple Heart and the Combat 
Infantryman Badge confirms his combat service in the Republic 
of Vietnam.  Thus, satisfactory lay or other evidence (e.g., 
the Veteran's sworn testimony) shall be accepted as 
sufficient proof of service incurrence as long as the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Consequently, in the 
present case, the Board concedes the Veteran's in-service 
shrapnel wound to his left leg during his combat service in 
Vietnam.  

Despite this concession, however, VA cannot simply assume 
that an in-service injury caused a Veteran's subsequent 
development of a claimed disability.  Rather, the Board must 
determine, by competent evidence of record, whether a Veteran 
has a left leg disability as a result of his presumed combat 
injury in service. 

According to available medical records in the present case, 
in April 2005, the Veteran underwent a left femoral artery 
open exposure with left leg thrombectomy (ileofemoral).  
Post-operative diagnoses of occlusion of the left external 
iliac and occlusion of the left "fem-pop" bypass graft were 
made.  

In July 2005, the Veteran underwent an above-the-knee 
amputation.  Due to an infection, he underwent debridement of 
the amputation site in August 2005.  Although another 
infection developed, his wound began to heal.  In November 
2005, the wound was found to be completely healed.  In 
December 2005, the Veteran was given forearm crutches to 
assist with ambulation.  In the following month, he was 
fitted for an initial left above-the-knee prosthesis.  

Several post-service medical reports (including those dated 
in October 2004, February 2005, March 2005, and December 
2005) note the Veteran's history of a shrapnel wound to his 
left leg in Vietnam.  These records, however, are unclear as 
to whether such notations were made by the Veteran or the 
treating medical professional.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (the mere fact that the Veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion).

Of particular significance to the Board is the fact that the 
Veteran has not been accorded a VA examination of his left 
leg during the current appeal.  In light of the conceded 
shrapnel injury to this extremity during the Veteran's combat 
service in Vietnam as well as the post-service above-the-knee 
amputation, the Board concludes that a remand of this issue 
is necessary.  On remand, the Veteran should be accorded an 
opportunity to undergo a pertinent VA examination to 
determine the etiology of his left above-the-knee amputation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  Records of audiological and left 
lower extremity treatment that the 
Veteran has received at the VA Medical 
Center in Nashville, Tennessee, since 
March 2006 should be obtained.  All 
such available records should be 
associated with the claims folder.  

2.  Thereafter, the Veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing impairment.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including an 
audiological test, should be conducted.  
All pertinent hearing loss which is 
found on examination should be noted in 
the report of the evaluation.  

For any hearing loss diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service (e.g., consistent with 
the Veteran's conceded in-service 
acoustic trauma from combat service).  

3.  In addition, the Veteran should be 
scheduled for a VA examination to 
determine the etiology of his left 
above-the-knee amputation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent 
pathology which is found on examination 
should be noted in the report of the 
evaluation.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that the Veteran's left 
above-the-knee amputation is consistent 
with his conceded in-service shrapnel 
wound to this extremity during combat 
service.  

4.  Following completion of the above, 
the issues on appeal should be 
re-adjudicated.  If the decisions 
remain adverse, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
DOUGLAS MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


